NUMBER 13-14-00651-CV

                             COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


                           IN RE STATE FARM LLOYDS


                       On Petition for Writ of Mandamus.


                                        ORDER

            Before Justices Rodriguez, Benavides, and Perkes
                            Per Curiam Order

       Relator, State Farm Lloyds, filed a petition for writ of mandamus in the above cause

on November 10, 2014, through which it contends that the trial court has abused its

discretion in ordering relator to produce electronically stored information. See, e.g., TEX.

R. CIV. P. 196.4; In re Weekley Homes, L.P., 295 S.W.3d 309, 322 (Tex. 2009) (orig.

proceeding). Relator has further filed a motion for stay pending mandamus through which

it seeks to stay the trial court’s order requiring the production of electronically stored

information pending resolution of this original proceeding.
       The Court, having examined and fully considered the motion for stay pending

mandamus, is of the opinion that said motion should be granted. The motion for stay

pending mandamus is hereby GRANTED, and the trial court’s October 17, 2014 “Order

Adopting Recommendation No. 4 (SF) of Special Master Regarding Case Management

Order No. 3” and all trial court proceedings pertaining to the discovery of electronically

stored information are ordered STAYED pending further order of this Court, or until the

case is finally decided. See TEX. R. APP. P. 52.10(b) (“Unless vacated or modified, an

order granting temporary relief is effective until the case is finally decided.”).

       The Court requests that the real parties in interest, the plaintiffs in this multidistrict

litigation proceeding, or any others whose interest would be directly affected by the relief

sought, file a response to the petition for writ of mandamus on or before the expiration of

ten days from the date of this order. See id. R. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                           PER CURIAM

Delivered and filed the
13th day of November, 2014.




                                                   2